Citation Nr: 1521045	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was presented to reopen a claim for service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to a disability rating in excess of 10 percent for folliculitis, back of neck and scalp.

4.  Entitlement to a disability rating in excess of 20 percent prior to November 1, 2009, for chronic degenerative disc disease at C5.

5.  Entitlement to a disability rating in excess of 10 percent as of November 1, 2009, for chronic degenerative disc disease at C5, including whether the reduction from 20 percent to 10 percent effective November 1, 2009, was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.R.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from May 1985 to July 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008, August 2009, and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the RO has determined that the Veteran did submit new and material evidence sufficient to reopen the Veteran's claim for diabetes mellitus, type II, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified before the undersigned Veterans Law Judge during a February 2015 videoconference hearing.  A transcript is associated with the claims file.  

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The issues of entitlement to service connection for diabetes mellitus, type II, and entitlement to a disability rating in excess of 10 percent for folliculitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2007 rating decision most recently denied the Veteran's claim for service connection for diabetes mellitus, type II, citing a lack of evidence regarding an etiological or presumptive relationship to his active service.  

2.  A private January 2010 opinion that there was not adequate support to rule out diabetes mellitus, type II, during the relevant period and the Veteran's testimony regarding his symptoms within one year after his discharge relate to unestablished facts necessary to substantiate, and raise a reasonable probability of substantiating, the claim for service connection for diabetes mellitus, type II.

3.  A November 1994 rating decision granted service connection for a cervical spine disability and assigned a noncompensable rating, which was increased to 20 percent by a May 2006 rating decision, effective November 22, 2005.

4.  Prior to November 1, 2009, the Veteran's chronic degenerative disc disease at C5 was manifested by motion limited to, at worst, 40 degrees of forward flexion, extension, and left and right lateral rotation, 16 degrees of left lateral flexion, and 20 degrees of right lateral flexion, and a combined range of motion of 196 degrees; without additional limitation of motion upon repetition; favorable ankylosis of the entire cervical spine; or incapacitating episodes of intervertebral disc syndrome (IVDS).

5.  After a July 2008 rating decision denied a disability rating in excess of 20 percent for the Veteran's chronic degenerative disc disease at C5, a June 2009 rating decision proposed a reduction from 20 percent to 10 percent, which an August 2009 rating decision implemented, effective November 1, 2009.  

6.  The Veteran was in receipt of a 20 percent disability rating for chronic degenerative disc disease at C5 for fewer than five years. 

7.  The reduction in rating for chronic degenerative disc disease at C5 is not supported by a preponderance of the evidence of record at the time of the rating decision; evidence did not show improvement in range of motion or functional impairment under ordinary circumstances of work and life.  

8.  As of November 1, 2009, the Veteran's chronic degenerative disc disease at C5 was manifested by motion limited to, at worst, more than 45 degrees of forward flexion, extension, and right and left lateral flexion, more than 80 degrees of left and right lateral rotation, and a combined range of motion of at least 340 degrees; without additional limitation of motion upon repetition; favorable ankylosis of the entire cervical spine; or incapacitating episodes of intervertebral disc syndrome (IVDS).


CONCLUSIONS OF LAW

1.  New and material evidence was received since the February 2007 rating decision, and the claim for service connection for diabetes mellitus, type II is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for a disability rating in excess of 20 percent for chronic degenerative disc disease at C5 prior to November 1, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5237, 5243 (2014).

3.  The criteria for restoration of a 20 percent disability rating for chronic degenerative disc disease at C5 effective November 1, 2009, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344(c) (2014).

4.  The criteria for a disability rating in excess of 20 percent for chronic degenerative disc disease at C5 as of November 1, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5237, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA provided the required notice in May 2008, April 2009, and February 2013 letters.

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and private treatment records with the claims file.  While the Veteran's VA and private treatment records from the 1990's do not appear to be complete, the Veteran will not be prejudiced, as records from that period are not relevant to his increased rating claim and his petition to reopen his claim for service connection for diabetes mellitus, type II, has been granted.  The Veteran has not identified any other evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

VA also satisfied its duty obtain a medical examination or opinion when required.  VA provided several medical examinations addressing his claims.  The examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  While the April 2009 VA spine examiner noted that the claims file was not available for review, the Veteran will not be prejudiced, as the Veteran provided an accurate and detailed medical history regarding the then-current severity of his cervical spine disability and the examiner physically examined the Veteran and provided a description of his disability.

The February 2015 videoconference hearing focused on the elements necessary to substantiate the claim; the Veteran and his representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

A.  Diabetes Mellitus, Type II.

The Veteran has presented new and material evidence sufficient to reopen his prior claim for service connection for diabetes mellitus, type II.

A claim that is disallowed by an RO or the Board and not appealed within the required period is considered final and cannot be reopened unless new or material evidence is presented regarding the claim. 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1104 (2014).  

Evidence is new if it was not previously submitted to agency decisionmakers and material if it, by itself or in consideration with prior record evidence, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  It cannot be cumulative or redundant of record evidence at the time of the claim's prior final denial and it must raise a reasonable possibility of substantiating the claim.  Id.  The credibility, but not the weight, of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for reopening a claim is low and does not require the claimant to present new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 115-119 (2010). 

The Veteran's initial claim for service connection for "low blood sugar" was denied in a September 1994 rating decision due to a lack of a diagnosed disability.  A February 2007 rating decision reopened but then denied the claim for service connection for diabetes mellitus, type II, citing a lack of evidence of in-service incurrence, manifestation to a compensable degree within a presumptive period, or an etiological relationship with an in-service injury, disease, or event.  

The Veteran filed a Notice of Disagreement with the February 2007 rating decision, but did not perfect his appeal, and the decision became final.  38 C.F.R. §§ 3.156(b), 20.302(b) (2014).  Consequently, only evidence submitted after the February 2007 rating decision is considered.  See Evans v. Brown, 9 Vet. App. 273, 287 (1996) (holding that, when evaluating a new and material evidence claim, the Board will consider only evidence added to the record after the last final denial of the prior claim either on the merits or on a prior petition to reopen the claim).  

Dr. Sforzini's opinion, provided in a January 2010 letter, that, upon reviewing medical evidence available to him, there was not adequate support to rule out a diagnosis of diabetes mellitus, type II, in service or within a presumptive period following the Veteran's separation from service is new and material, as is the Veteran's testimony during his February 2015 videoconference hearing that he became ill and experienced symptoms approximately two months following his separation from service.  See Transcript of Record pp. 26-27, 29.  The letter and testimony are neither cumulative nor redundant of record evidence at the time of the February 2007 rating decision, and they both raise a reasonable possibility of substantiating the Veteran's prior claim, as they suggest that he may have had diabetes mellitus, type II, within one year following his separation from service.  

Accordingly, the claim to reopen the Veteran's prior claim for entitlement to service connection for diabetes mellitus, type II, is granted.  

B.  Cervical Spine.

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, and the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A percentage rating is assessed by comparing the symptomatology of a veteran's service-connected disability with criteria in the Rating Schedule.  38 C.F.R., Part 4.  If more than one percentage rating could apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply if the criteria are successive and cumulative and the higher rating's criteria are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under various diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14.  A Veteran may, however, be assigned multiple ratings if the multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with the symptomatology required in the other diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A veteran may also be assessed multiple ratings if multiple distinct degrees of disability occurred during the relevant period.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The Veteran's chronic degenerative disc disease at C5 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The following ratings apply whether or not there are symptoms of pain, stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 10 percent rating applies where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 3.471a, Diagnostic Code 5237.

A 20 percent rating applies where there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating applies where there is forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating applies where there is unfavorable ankylosis of the entire cervical spine.  

A 100 percent rating applies where there is unfavorable ankylosis of the entire spine.  Id.

Note (1) instructs the VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2) states that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation as zero to 80 degrees.  A normal combined range of motion of the cervical spine is 340 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (5) instructs that for VA compensation purposes, unfavorable ankylosis occurs when the entire cervical spine is fixed in flexion or extension, which results in one or more of the following:  difficulty walking due to a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Favorable ankylosis is the fixation of a spinal segment in a neutral position-zero degrees.

Note (6) instructs that disability of the thoracolumbar and cervical spine segments should be evaluated separately unless there is unfavorable ankylosis of both segments, which is rated as a single disability.  It also instructs that IVDS may be rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).

If functional loss is alleged due to pain, or if a service-connected disability involves a joint rated on limitation of motion, the Board must go beyond the rating formula and consider whether a higher disability rating is warranted based on functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, musculoskeletal disability is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Examinations must therefore adequately portray anatomical damage and functional loss regarding these elements.  Functional loss may be caused by the absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or by deformity, adhesions, defective innervation, or other pathology.  If supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, pain may also be the cause of functional loss.  If part of the musculoskeletal system becomes painful on use it must be considered seriously disabled.  Further, weakness must be considered as important as limitation of motion.  Evidence of disuse of a part of the musculoskeletal system may include atrophy, skin condition, and absence of normal callosity.  38 C.F.R. § 4.40.

Under 38 C.F.R. § 4.45, because a joint disability involves reductions of normal excursion of movements in different planes, an evaluation of a joint must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination as well as pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing. 38 C.F.R. § 4.45.  

Under 38 C.F.R. § 4.59, because painful motion is an important factor of disability with any form of arthritis, joints that, due to injury, are actually painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In a non-arthritis context, 38 C.F.R. § 4.59 may apply if raised by the claimant or reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

1.  Prior to November 1, 2009.

Based on the above laws and regulations, the Veteran's chronic degenerative disc disease at C5 was not more than 20 percent disabling from February 1, 2007, one year prior to the date of receipt of his increased rating claim, to October 31, 2009, one day prior to November 1, 2009.  He did not have cervical flexion limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  See June 2008 VA Spine Examination X-Ray (cervical vertebrae height, alignment, and intervertebral spaces are maintained, no significant interval change).  Dr. Sinks did note in an initial evaluation in January 2008 that the Veteran had reduced cervical range of motion, however, no measurements were provided.  Further, January 2008 treatment records from Dr. Sforzini indicate that the Veteran reported enjoying jogging on a regular basis, despite increased stiffness over the prior three months.  Six months later, during his June 2008 VA examination of the spine, his cervical range of motion was normal.

While the record contains evidence that he had some limitation of motion of the cervical spine in 2009 prior to November 1, it did not more closely approximate forward flexion limited to 15 degrees or favorable ankylosis of the entire cervical spine.  See June 2008 VA Spine Examination.  At worst, his cervical forward flexion, extension, and left and right lateral rotation were limited to 40 degrees, his left lateral flexion to16 degrees, and his right lateral flexion to 20 degrees.  See June, July, August, and September 2009 VA Physical Therapy Treatment Records; June 2008 and April 2009 VA Spine Examinations; see also June 2009 VA Physical Therapy Treatment Records (assessing symptoms consistent with chronic cervical sprain/strain due to prolonged poor posture placing abnormal forces on soft tissue structures and vertebrae).  The Board notes that forward flexion and extension measurements were not provided on the dates on which the Veteran's left and right lateral flexion were most constricted; however, taking the worst limitation of motion measurement for each motion together still results in a combined range of motion of 196 degrees.  Further, while his symptom of pain appeared to be his primary complaint, he did not demonstrate additional limitation of motion or functional impairment upon repetition due to pain during his June 2008 and April 2009 VA examinations of the spine.  See June 2008 and April 2009 VA Spine Examinations.  

The Veteran is competent to provide lay evidence of functional loss due to pain and stiffness, as his symptoms are largely lay-observable.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  During the relevant period, he reported that he had pain with getting out of bed and would develop sharp neck pain with increased activity that would last for seconds, and was unable to stay fit like he did before because he was unable to job, run, or walk for extended periods of time.  See Transcript of Record pp. 6, 8.  His reports are credible and entitled to probative weight; however, he is not competent to provide a finding that his range of motion was limited to a specific degree or extent, as there is no suggestion that he obtained range-of-motion measurements via objective testing using a goniometer, and he is not competent to provide a diagnosis of favorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.46 (2014); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, or surgical procedure")).  These issues are medically complex, involving multiple systems in the body, and require specialized knowledge and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Veteran did have functional loss, including pain with movement, less movement than normal, and interference with prolonged walking and jogging; however, it was not sufficient to warrant a higher rating.  To constitute functional loss, pain "must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance, '" and the Veteran did not objectively demonstrate weakened movement, excess fatigability, incoordination, swelling, atrophy of disuse, instability of station, or disturbance of locomotion.  Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (citing 38 C.F.R. § 4.40 (2014)); April 2009 VA Spine Examination (assessing cervical spine degenerative joint disease with stability).  Despite non-compliance with physical therapy treatment, he was fully ambulatory with normal strength and a normal gait and did not require external support to walk.  See September 2009 VA Physical Therapy Treatment Records (discontinuing treatment due to noncompliance).  Further, the Board reiterates that throughout the majority of the period on appeal he did not appear to have additional limitation of motion upon repetition due to pain.  

Consideration was given to assigning a disability rating under another diagnostic code.  Other diagnostic codes relating to the back are Diagnostic Code 5003 (arthritis), Diagnostic Code 5010 (traumatic arthritis), and Diagnostic Code 5243 (IVDS with incapacitating episodes).  However, Diagnostic Codes 5003 and 5010 specify that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion using the same criteria-the General Rating Formula for Diseases and Injuries of the Spine-which already include consideration of any limitation of motion, and, while the Veteran reported having missed work at times due to back symptoms there is no evidence that the Veteran had a period of acute signs and symptoms due to IVDS related to his cervical spine that required physician-prescribed bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5243 n.1 (2014).  Additionally, the Veteran's major functional impairment is pain and a disability rating based on pain on motion under more than one diagnostic code would violate 38 C.F.R. § 4.14 (2014).

The Board also considered whether a separate rating is warranted for any associated neurologic abnormalities; however, while he complained of numbness and paresthesias in the upper and lower extremities, back, and chest, the record does not appear to contain evidence that any neurological symptoms were associated primarily with his cervical spine.  The June 2008 VA spine examiner found there was no radiculopathy and the Veteran denied any symptoms of numbness or paresthesias related to his neck pain during the April 2009 VA examination of the spine.  See January 2008 Dr. Sinks Treatment Records (attributing trace giveaway weakness in right arm to remote injury and surgery); see also July 2014 VA Spine Examination (finding no symptoms of radiculopathy or any other neurologic abnormalities).  

While the Veteran's headache began during this period and was attributed to his cervical spine disability, it was later found to be multifactorial in origin and primarily related to a mood disorder.  See October 2012 VA Neurology Treatment Records (attributing headache to cervical spine disability).  But see July 2011 Dr. Sforzini Treatment Records (diagnosing temporomandibular joint pain (TMJ), headaches, and opining that the greatest component of his headache may be TMJ); February 2013 VA Treatment Records (reporting chest pain and headaches when standing up but denying neck pain); April 2014 VA Treatment Records (noting multiple somatic overlays pertaining to mental health diagnosis); June 2014 VA Treatment Records (assessing chronic headaches separately from cervical spinal stenosis); July 2014 VA Psychiatric Treatment Records (noting prior consideration of somatization disorder with subsequent election of mood disorder diagnosis and recommending pain-focused psychotherapy).  

While he reported increased pain in his chest, buttock, upper extremities, and upper back, the record also does not appear to contain evidence that these symptoms were associated with his cervical spine disability.  See July 2008 Dr. Sforzini Treatment Records (assessing complaints of pain under left suprascapular area when breathing as pleurisy).  

The July 2014 VA spine examiner appeared to opine that the Veteran's headache and neurological symptoms were not solely or primarily attributable to his cervical spine disability.  The rationale was that, while his complaints of pain increased in frequency and duration, there was no change in radiography between a January 2012 x-ray taken during his VA emergency room visit and a June 2014 x-ray; the July 2014 EMG did not demonstrate any evidence of radiculopathy; medical literature did not support an association between the perceived neurological symptomatology and his cervical spine disability; and the Veteran's other neurological symptoms were not etiologically related to his cervical disability, they were instead due to impingements of the medial and ulnar nerve or most likely secondary to bad posture or extrinsic forces.  See July 2014 VA EMG (finding no evidence of neurologic abnormality); July 2014 VA Spine Examination; see also June 2009 VA Physical Therapy Treatment Records (assessing symptoms consistent with chronic cervical sprain/strain due to prolonged poor posture placing abnormal forces on soft tissue structures and vertebrae).  

Since the July 2014 VA spine examiner provided a medical rationale for the opinion, and the most recent VA treatment records appear to indicate that the Veteran's headache did not respond to several treatment regiments and was ultimately associated with a mood disorder, the Board gives more probative weight to the opinion of the July 2014 VA spine examiner and finds that the preponderance of the evidence in the record weighs against finding that the Veteran's headache and complaints of chest, buttock, upper extremities, and upper back pain or numbness are attributable to his cervical spine disability.  As the record does not appear to contain evidence that the Veteran has any other neurologic abnormalities, a separate rating for associated neurologic abnormality is not warranted. 

Consideration was given to assigning a staged rating; however, at no time during the period in question did the disability warrant a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  As noted above, the Veteran is competent to report his lay-observable symptoms and his reports are credible and entitled to probative weight, but the record still lacks competent evidence that his symptoms and functional loss warranted a higher disability rating at any point during the relevant period.  His primary complaints were pain and stiffness, which he treated with only non-steroidal anti-inflammatory medication (NSAIDs) during most of the period on appeal.  In January 2008, he reported that he often took Darvocet on an as-needed basis, once a day, but during his June 2008 VA examination of the spine he reported only using NSAIDs, heating, resting, and at times neck support as treatment for flare-ups of pain several times per week that lasted for only seconds but affected the function of his cervical spine.  See January 2008 Dr. Sforzini Treatment Records; June 2008 VA Spine Examination.  Further, in April 2009, he denied any flare-ups, instead reporting an aching-type pain that lasted all day, increased with activity, and was localized without radiation.  See April 2009 VA Spine Examination.  Moreover, the Board reiterates that the Veteran did not appear to have limitation of motion or functional impairment that more closely approximated the criteria for a disability rating in excess of 20 percent.

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Veteran's disability picture is not exceptional and the schedular rating criteria reasonably contemplate the severity and symptomatology of his disability, as his primary symptoms were pain, stiffness, difficulty with prolonged jogging or walking, and less than normal range of motion.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Moreover, while the Veteran reported some interference with his job responsibilities at a youth facility, he was able to work full-time throughout the period on appeal and did not appear to have periods of incapacitation or frequent hospitalization for his cervical spine disability.

Consequently, the weight of the evidence is against assigning a rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

2.  Propriety of Reduction, Effective November 1, 2009.

The Veteran contends that his chronic degenerative disc disease at C5 did not improve on or after November 1, 2009; instead, it worsened.  See Transcript of Record pp. 11, 34 (reporting that he was told in 2009 or 2010 that his neck would not get any better and would require surgery and stating belief that condition had worsened). 

A reduction in an assigned disability rating is warranted if it is supported by a preponderance of the evidence and there is compliance with 38 C.F.R. § 3.343 or § 3.344 (2014).  Brown v. Brown, 5 Vet. App. 413, 421-422 (1993).  Under 38 C.F.R. § 3.344(c), if a disability rating has been in effect for fewer than 5 years, a reduction must be based on a finding of "improvement" in the disability.  The improvement must also reflect an actual improvement in the ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421. 

A determination that a disability has improved must be based on a review of the entire history of the disability.  38 C.F.R. §§ 4.1-4.2, 4.10 (2014); see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991) ("[w]hether or not a disability has improved cannot be determined without reference to prior records detailing the history of that condition").  The evidence of record at the time of the rating reduction must support the reduction and pertinent post-reduction evidence favorable to restoring the rating must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). 

When determining whether improvement is shown, the last examination upon which the rating at issue was based or continued is generally the comparison point.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  But see Collier v. Derwinski, 2 Vet. App. 247 (1992) (holding that where a rating is continued to determine if improvement was shown the comparison point could also include prior examinations).  Examinations reflecting improvement must be thorough and adequate.  Faust v. West, 13 Vet. App. 342, 349 (2000); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that an examiner's failure to review the claims file rendered the reduction decision void).

VA's August 2009 determination, effective November 1, 2009, that the Veteran's disability had improved was not proper because evidence of record at the time of the rating reduction did not support a finding that the Veteran's symptoms or functional impairment had improved.  VA physical therapy treatment records from June through August of 2009 indicate that, while his left and right lateral rotation appeared to improve, approximately two months prior to the effective date of the rating reduction, November 1, 2009, the Veteran still had some limitation of motion and complaints of neck pain.  Further, June 2009 VA physical therapist treatment records reveal that the Veteran had significant muscle guarding and tenderness to palpation.  See also January 2008 Dr. Sinks Treatment Records (assessing cervical spondylosis with reduced cervical lordosis, reduced cervical range of motion, and tense and tender paracervical spinal muscles).  Moreover, no evidence of record from around the August 2009 rating decision or November 1, 2009, effective date appear to contain evidence in the form of measurements taken with a goniometer that the Veteran's range of motion-in particular, his cervical spine forward flexion-had actually improved, as VA physical therapy treatment records do not appear to contain flexion and extension measurements.  See also January 2010 Dr. Sforzini Treatment Records (opining that it was inappropriate to reduce disability for the neck, and suggesting that his disability had increased).

The Board acknowledges that, as discussed below, the Veteran's range of motion and functional limitations did appear to improve around July 2014; however, the Board reiterates that the evidence does not support an improvement in range of motion or functional limitation at the time of the reduction in 2009.

Consequently, the disability rating of 20 percent for chronic degenerative disc disease at C5 is restored, effective November 1, 2009.

3.  As of November 1, 2009.

Based on the above laws and regulations, the Veteran's chronic degenerative disc disease at C5 was not more than 20 percent disabling from of November 1, 2009.  The record does not appear to contain competent, credible, and probative evidence that the Veteran ever had limitation of forward flexion to 15 degrees or less, favorable ankylosis of the entire cervical spine, or functional limitation that more closely approximated forward flexion limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  

While the Veteran's complaint of pain appeared to increase in frequency and duration, it did not appear to result in increased limitation of motion or functional limitation.  See July 2014 VA Psychiatric Treatment Records (reporting pain "daily, all day, every day").  Dr. Sforzini referred the Veteran for neck injections in August 2011, but found the Veteran had free range of motion in his neck and ultimately diagnosed only cervical spondylosis without myelopathy.  See August 2011 Dr. Sforzini Treatment Records.  The Veteran reported to a VA emergency room in January 2012 complaining of severe back pain for four days, but his primary complaint was severe low back pain, not neck pain, despite January 2012 cervical spine magnetic resonance imaging (MRI) that found generalized moderate spinal canal stenosis and slight foraminal narrowing.  In October 2012, a VA neurologist found paraspinal tenderness at the cervical spine with cervical range of motion decreased up to 90 degrees such that the Veteran could not touch his chin to his chest and limited cervical extension; however, no range of motion measurements were provided, and the VA neurologist diagnosed only cervical spondylosis with resultant cervicalgia.

During the July 2014 VA examination of the spine, the Veteran did not have cervical flexion limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  See July 2014 VA Spine Examination X-Ray (finding only changes consistent with aging (spondylosis) and degenerative disc disease at C5).  He had normal range of motion in his cervical spine-more than 45 degrees of forward flexion, extension, and right and left lateral flexion, and more than 80 degrees of left and right lateral rotation.  The July 2014 VA spine examiner opined that radiography did not support the progression of his cervical spine disability and diagnosed only mild degenerative disc disease at C5 without functional limitations.  Further, his symptom of pain appeared to be his primary complaint, in addition to stiffness, but he did not demonstrate additional limitation of motion or functional impairment upon repetition due to pain during his July 2014 VA examination of the spine.  

The Veteran is competent to provide lay evidence of functional loss due to pain and stiffness, as his symptoms are largely lay-observable.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  During the relevant period, he reported that he had pain with getting out of bed and would develop sharp neck pain with increased activity that would last for seconds, and was unable to stay fit like he did before because he was unable to job, run, or walk for extended periods of time.  See Transcript of Record pp. 6, 8.  His reports are credible and entitled to probative weight; however, he is not competent to provide a finding that his range of motion was limited to a specific degree or extent, as there is no suggestion that he obtained range-of-motion measurements via objective testing using a goniometer, and he is not competent to provide a diagnosis of favorable ankylosis of the entire cervical spine or to attribute his headache or neurological complaints to his cervical spine disability.  See 38 C.F.R. § 4.46 (2014); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, or surgical procedure")).  These issues are medically complex, involving multiple systems in the body, and require specialized knowledge and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Veteran did have functional loss; however, it was not sufficient to warrant a higher rating.  To constitute functional loss, pain "must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance.'"  Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (citing 38 C.F.R. § 4.40 (2014)).  The Veteran had less movement than normal and interference with prolonged walking; he did not objectively demonstrate weakened movement, excess fatigability, incoordination, swelling, atrophy of disuse, instability of station, or disturbance of locomotion.  Further, he was fully ambulatory with normal strength, a normal gait, and did not require external support to walk, and the Board reiterates that he did not appear to have additional limitation of motion upon repetition due to pain throughout the majority of the period on appeal.  As noted above, the July 2014 VA spine examiner determined that the Veteran's cervical spine disability had not progressed, and a physical examination revealed that his cervical range of motion had actually improved.  

Consideration was given to assigning a disability rating under another diagnostic code.  Other diagnostic codes relating to the back are Diagnostic Code 5003 (arthritis), Diagnostic Code 5010 (traumatic arthritis), and Diagnostic Code 5243 (IVDS with incapacitating episodes).  However, Diagnostic Codes 5003 and 5010 specify that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion using the same criteria-the General Rating Formula for Diseases and Injuries of the Spine-which already include consideration of any limitation of motion, and, while the Veteran reported having missed work at times due to back symptoms there is no evidence that the Veteran had a period of acute signs and symptoms due to IVDS related to his cervical spine that required physician-prescribed bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5243 n.1 (2014).  Additionally, the Veteran's major functional impairment is pain and a disability rating based on pain on motion under more than one diagnostic code would violate 38 C.F.R. § 4.14 (2014).

The Board also considered whether a separate rating is warranted for any associated neurologic abnormalities.  However, as discussed above, a separate rating for neurological symptoms is not warranted because the preponderance of the competent, credible, and probative evidence of record weighs against finding that the Veteran's complaints of headache or chest, buttock, upper extremities, and upper back pain or numbness are attributable to his cervical spine disability.  As the evidence does not show that the Veteran had any other neurologic abnormalities, a separate rating for associated neurologic abnormality is not warranted.  See July 2014 VA Spine Examination (finding no symptoms of radiculopathy or any other neurologic abnormalities).  

Consideration was given to assigning a staged rating; however, at no time during the period in question did the disability warrant a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  As noted above, the Veteran is competent to report his lay-observable symptoms and his reports are credible and entitled to probative weight.  However, the record still lacks competent evidence that his symptoms and functional loss warranted a higher disability rating at any point during the relevant period.  While he reported increased pain in his chest, buttock, upper extremities, and upper back, as well as headaches, the record does not appear to contain evidence that these symptoms were associated with his cervical spine disability and, moreover, as noted above, he did not have limitation of forward flexion of the cervical spine to 15 degrees or less or ankylosis of the entire cervical spine or functional impairment equivalent thereto.  

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Veteran's disability picture is not exceptional and the schedular rating criteria reasonably contemplate the severity and symptomatology of his disability, as his primary symptoms were pain, stiffness, difficulty with prolonged jogging or walking, and less than normal range of motion.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  Moreover, while the Veteran reported some interference with his job responsibilities at a youth facility, he was able to work full-time throughout the period on appeal and did not appear to have periods of incapacitation or to have required frequent hospitalization for his cervical spine disability on or after November 1, 2009.  

A claim for a total disability rating based on to individual unemployability due to service-connected disability does not appear to have been raised by the record.  The Veteran was employed full-time during the majority of the periods on appeal and, while he reported during his February 2015 videoconference hearing that he was no longer working, it was because the company he worked for went out of business, not because he was incapable of working due to service-connected disability.  See Transcript of Record p. 7.  Further, the Veteran reported that he had enrolled in school to study electrical engineering.  See July 2014 VA Spine Examination.

Consequently, the weight of the evidence is against assigning a rating in excess of 20 percent as of November 1, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5237.


ORDER

New and material evidence was received to reopen a claim for service connection for diabetes mellitus, type II; to this extent only, the appeal is granted.

Entitlement to a disability rating in excess of 20 percent prior to November 1, 2009, for chronic degenerative disc disease at C5, is denied.

The 20 percent disability rating for chronic degenerative disc disease at C5 is restored effective November 1, 2009, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent as of November 1, 2009, for chronic degenerative disc disease at C5, is denied.


REMAND

A.  Diabetes Mellitus, Type II.

The record contains conflicting evidence regarding the onset of the Veteran's diabetes mellitus, type II.  Dr. Sforzini stated in a January 2010 letter that it was not clear whether the Veteran's diabetes mellitus, type II, developed within one year after his separation from service, and the Veteran testified that he experienced symptoms he attributes to diabetes mellitus within two months after his July 1994 separation from service, and appeared to assert that he had hypertension that was a precursor to his diabetes mellitus, type II.  See Transcript of Record pp. 23, 25-27, 29, 32.

Further, the Veteran appeared to assert during his February 2015 videoconference hearing that his diabetes mellitus, type II, may have been caused by exposure to dry cleaning chemicals in service.  See Transcript of Record p. 24 (reporting in-service exposure to laundry chemicals, ammunition, and paint).  

The Board does not have the medical expertise to determine the onset date or etiology of the Veteran's diabetes mellitus, type II.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

B.  Folliculitis.

The Veteran's July 2014 VA examination of the skin is inadequate.  The July 2014 VA examiner stated in the examination report that the Veteran did not have and had never had any skin disabilities.  The examiner was not free to disregard the Veteran's lay statements regarding his skin disability, as his symptoms are largely lay-observable.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay evidence is competent to establish features or symptoms of injury or illness); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding examination inadequate where examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  

Further, the Veteran reported during his February 2015 videoconference hearing that he believes his folliculitis may also be affecting areas on his face, in addition to the back of his neck and head.  See Transcript of Record pp. 18-22.  More contemporaneous medical evidence is needed to evaluate the current severity of his skin disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding treatment records from VA, Dr. Sforzini, and any other relevant treatment providers reported by the Veteran, dated since July 1994.  

2. After any treatment records are received, schedule the Veteran for a VA examination by an appropriate examiner regarding the current severity of his folliculitis.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should review this Remand and the claims file, perform any indicated tests, and describe any disability and functional impairment in detail.   

The examiner should indicate, if possible, which of the Veteran's symptoms and functional impairments or limitations are attributable to his skin disability.  

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If any medical literature is used, please provide a citation.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state.

If the examiner finds that an opinion cannot be rendered regarding the attribution of symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. After any treatment records are received, schedule the Veteran for a VA examination by an appropriate examiner regarding the nature and etiology of his diabetes mellitus, type II.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  

The examiner should review this Remand and the Veterans Benefits Management System (VBMS) claims file and provide an opinion regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that diabetes mellitus, type II, was incurred in service or manifested to a compensable degree within one year after the Veteran's July 1994 separation from service; or is otherwise etiologically related to an in-service injury, event, or disease, including exposure to laundry chemicals, paint, and ammunition or any high blood pressure readings.

Please provide the basis for any diagnosis and a complete medical rationale for any opinions.  If any medical literature is used, please provide a citation.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued of the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


